August 21, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
UNITED RESIDENTIAL PROPERTIES, L.P., WILLIAM MAXWELL AND TIFFANY
                       TALLENT, Appellants

NO. 14-11-00330-CV                           V.

                         TOM AND DWANA THEIS, Appellees
                         ________________________________

       This cause, an appeal from the judgment in favor of appellees, Tom and Dwana
Theis, signed March 18, 2011, was heard on the transcript of the record. We have
inspected the record and find the evidence legally insufficient to support the trial court’s
judgment. We therefore order the judgment of the court below REVERSED and
RENDER judgment that appellees, Tom and Dwana Theis, take nothing.

     We order that all costs incurred by reason of this appeal be paid by appellees, Tom
and Dwana Theis.

       We further order this decision certified below for observance.